DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings were received on February 18, 2022. These drawings are accepted.
Claim Objections
Claims 1-20 are objected to because of the following informalities: 
Claim 1 line 9, “first electrode and second external electrodes” should be, “first and second external electrodes” or similar language. 
Claim 1 recites, “the first internal electrode” in line 13, but there is a plurality of first internal electrodes: each first internal electrode has a first angle and there is a “total sum” of first angles of the first internal electrodes. 
Claim 3 recites, “the first angle”, but there is a plurality of first angles.
Claim 4 recites, “the first internal electrode”, but there is a plurality of first internal electrodes (“the first angles of the…”; but see and compare claim 10 lines 4-5). 
Claim 4 “of ceramic body” should be, “of the ceramic body”.
Claim 5 line 9 “first electrode and second external electrodes” should be, “first and second external electrodes” or similar language. 
Claim 5 recites, “the second internal electrode”, in line 13 but there is a plurality of second internal electrodes: each second internal electrode has a second angle and there is a “total sum” of second angles of the second internal electrodes. 
Claim 5, “is referred to a second angle” in lines 13-14 should be, “is referred to as a second angle”.
Claim 5 line 14 recites “the first angles”. There is insufficient antecedent basis for this limitation in the claim (“the second angles” is presumed to be intended). See and compare claim 5 line 14: “a second angle… the first angles” with claim 1 line 14: “a first angle… the first angles”.
Claim 7 recites, “the second angle”, but there is a plurality of second angles.
Claim 8 recites, “the second internal electrode”, but there is a plurality of second internal electrodes. 
Claim 8 “of ceramic body” should be, “of the ceramic body”.
Claim 9 recites, “the second internal electrode”, but there is a plurality of second internal electrodes. 
Claim 9, “is referred to a second angle” should be, “is referred to as a second angle”.
Claim 9 recites, “the first angle and the second angle”, but there is a plurality of first and second angles.
Claim 10 recites, “the second internal electrode” in lines 2 and 5-6, but there is a plurality of second internal electrodes. 
Claim 10 recites, “the second angle” in lines 3 and 5, but there is a plurality of second angles.
Claim 10, “is referred to a second angle” should be, “is referred to as a second angle”.
Claim 10, “disposed at the outermost of the ceramic body” should be “disposed at the outermost part of the ceramic body” or similar language.
Claim 14, “5o” should be 5° or similar (degree symbol rather than “o”). 
Claim 16 recites, “the dielectric layer” but there are “dielectric layers” set forth in claim 13.
Claim 17 recites “the second direction”. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites, “the margin portion” but there are “margin portions” set forth in claim 17.
Claim 18 recites, “the dielectric layer” but there are “dielectric layers” set forth in claim 13.
Claims 2, 6, 11-13, 15, and 19-20 are objected to by reason of their dependency. 
Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 13, 15, and 20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 13, 15, and 17 of prior U.S. Patent No 11,348,727. 
This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 14, and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 14, 16, and 18-20 of U.S. Patent No. 11,348,727 (hereinafter ‘727). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
Regarding claims 1-4, ‘727 claims the subject matter of claims 1-4 in ‘727 claims 1-4.
Regarding claims 5-8, ‘727 claims the subject matter of claims 5-8 in ‘727 claims 9-12.
Regarding claims 9-12, ‘727 claims the subject matter of claims 9-12 in ‘727 claims 5-8.
Regarding claims 14 and 16-19, ‘727 claims the subject matter of claims 14 and 16-19 in ‘727 claims 14, 16, and 18-20.
It is noted that if the above objections to claims 14 and 16 are resolved, claims 14 and 16 may be subject to a statutory double patenting rejection over claims 14 and 16 of ‘727.

Claims 1-3, 5-7, 9, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, and 6 of U.S. Patent No. 11,527,358 (hereinafter ‘358). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
Regarding claims 1-2, 5-6, and 9, ‘358 claims the subject matter of claims 1-2, 5-6, and 9 in ‘358 claim 1.
Regarding claims 3 and 7, ‘358 claims the subject matter of claims 3 and 7 in ‘358 claims 2 and 4.
Regarding claims 9 and 11, ‘358 claims the subject matter of claims 9 and 11 in ‘358 claims 4 and 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848